Order filed September 18, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00756-CV
                                 NO. 14-11-00757-CV
                                 NO. 14-11-00759-CV
                                   ____________

                        NATHANIEL JONES III, Appellant

                                          V.

               HOUSTON POLICE DEPARMENT, ET AL, Appellee


                    On Appeal from the 133rd District Court
                             Harris County, Texas
          Trial Court Cause No. 2010-50804, 2010-50601, and 2010-50603



                                       ORDER
      In each of these appeals, the trial court signed an order dismissing the case for
want of prosecution. The clerk's records were filed. Appellant has filed a brief in each
appeal, claiming no notice was given of the trial court’s intention to dismiss for want of
prosecution.1 See Tex. R. Civ. P. 165a.

       Our review has determined that a relevant item has been omitted from each of the
clerk's records. See Tex. R. App. P. 34.5(c). The records do not contain any notices of
the trial court’s intention to dismiss. See Tex. R. Civ. P. 165a.

       The Harris County District Clerk is directed to file a supplemental clerk’s record
in each case on or before September 28, 2012, containing the notice of the trial court’s
intention to dismiss. See Tex. R. Civ. P. 165a.

       In each case, if the omitted item is not part of the case file, the district clerk is
directed to file a supplemental clerk’s record containing a certified statement that the
omitted item is not a part of the case file.



                                     PER CURIAM




1
  “The failure to provide adequate notice of the trial court's intent to dismiss for want of
prosecution requires reversal.” Villarreal v. San Antonio Truck & Equipment, 994 S.W.2d 628,
630 (Tex. 1999)